OPINION — AG — ** CRIPPLED CHILDREN — APPROPRIATION — FUNDS ** ANY UNEXPENDED BALANCE OF APPROPRIATION WHICH REMAINED IN THE CRIPPLED CHILDREN'S BUDGET ACCOUNT WITHIN THE GENERAL FUND OF A COUNTY ON NOVEMBER 20, 1951, THE DATE OF THE OPINION OF THE SUPREME COURT, ' BATTLES V. STATE EX REL COMMISSION FOR CRIPPLED CHILDREN, 22 O.B.J. 1790 ' SHOULD BE TREATED AND CONSIDERED AS HAVING CANCELLED AS OF THAT DATE, " BY COURT ORDER ". CITE: 10 O.S. 172.13 [10-172.13], 68 O.S. 292 [68-292] (SURPLUS REVENUE) (JAMES C. HARKIN)